UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 PHILIP MORRIS CAPITAL CORPORATION, et al.,                             :
                                              Plaintiffs,               :
                                                                        :   19-CV-10378 (JMF)
                            -v-                                         :
                                                                        :          ORDER
 NATIONAL RAILROAD PASSENGER                                            :
 CORPORATION,                                                           :
                                              Defendant.                :
                                                                        X
 ----------------------------------------------------------------------

JESSE M. FURMAN, United States District Judge:

       On December 20, 2019, Defendant filed a motion to dismiss the complaint under Rule
12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-
one (21) days after the service of a motion under Rule 12(b) to amend the complaint once as a
matter of course. The Court has also approved a modified motion briefing schedule. ECF No.
19.

       Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by
January 21, 2020. Plaintiffs will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed, Defendant
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it
relies on the previously filed motion to dismiss. If Defendant files an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendant files a
new motion to dismiss, any opposition shall be filed within fourteen days, and any reply shall be
filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiffs shall file any opposition to the motion to
dismiss by January 21, 2020. Defendant’s reply, if any, shall be filed by January 29, 2020. At
the time any reply is served, the moving party shall supply the Court with one, double-sided
courtesy hard copy of all motion papers by mailing or delivering them to the Thurgood Marshall
United States Courthouse, 40 Centre Street, New York, New York.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for January 30, 2020 is adjourned sine die.
       SO ORDERED.

Dated: December 23, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
